Exhibit 10.3 AEGIS IDENTITY SOFTWARE, INC. INCENTIVE STOCK OPTION PLAN ARTICLE I ESTABLISHMENT AND PURPOSE 1.1Establishment.Aegis Identity Software, Inc., a Colorado corporation (the "Company"), hereby establishes a stock option plan for key employees providing material services to the Company or any subsidiary of the Company as described herein, which shall be known as the "INCENTIVE STOCK OPTION PLAN" (the "Plan").It is intended that the options issued to employees pursuant to the Plan constitute incentive stock options within the meaning of Section422 of the Internal Revenue Code.The Company shall enter into stock option agreements with recipients of options pursuant to the Plan. 1.2Purpose.The purpose of the Plan is to enhance shareholder value by attracting, retaining and motivating key employees of the Company and of any subsidiary of the Company by providing them with a means to acquire a proprietary interest in the Company's success. ARTICLE II DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the respective meanings set forth below, unless the context clearly requires otherwise, and when such meaning is intended, the term shall be capitalized. (a)"Board" means the Board of Directors of the Company. (b)"Code" means the Internal Revenue Code of 1986, as amended. (c)"Committee" shall mean the Committee provided for by ArticleIV hereof, which may be created at the discretion of the Board. (d)"Company" means Aegis Identity Software, Inc., a Colorado corporation. (e)"Date of Exercise" means the date the Company receives notice, by an Optionee, of the exercise of an Option pursuant to Section8.1 of the Plan.Such notice shall indicate the number of shares of Stock the Optionee intends to acquire pursuant to exercise of the Option. (f)"Employee" means any person, including an officer or director of the Company or a Subsidiary Corporation, who is employed by the Company or a Subsidiary Corporation. (g)"Fair Market Value" means the fair market value of Stock upon which an option is granted under the Plan, determined as follows: (i)If the Stock is listed on a national secu­rities exchange or admitted to unlisted trading privileges on such exchange, the Fair Market Value shall be the last re­ported sale price of the Stock on the composite tape of such exchange on the date of issuance of this option, or if such day is not a normal trading day, the last trading day prior to the date of issuance of this option, and if no such sale is made on such day, the Fair Market Value shall be the average closing bid and asked prices for such day on the composite tape of such exchange; or (ii)If the Stock is not so listed or admitted to unlisted trading privileges, the Fair Market Value shall be the mean of the last reported bid and asked prices reported by the National Association of Securities Dealers Quotation System (or, if not so quoted on NASDAQ, by the National Quotation Bureau, Inc.) on the last trading day prior to the date of issuance of the option; or (iii)If the Stock is not so listed or admitted to unlisted trading privileges and its prices are not reported on NASDQ or otherwise, then the Board shall make a good faith determination of the Fair Market Value. (h)"Incentive Stock Option" means an Option granted under the Plan which is intended to qualify as an "incentive stock option" within the meaning of Section422 of the Code. (i)"Option" means the right, granted under the Plan, to purchase Stock of the Company at the option price for a specified period of time. (j)"Optionee" means an Employee holding an Option under the Plan. (k)"Parent Corporation" shall have the meaning set forth in Section424(e) of the Code with the Company being treated as the employer corporation for purposes of this definition. (l)"Subsidiary Corporation" shall have the meaning set forth in Section424(f) of the Code with the Company being treated as the employer corporation for purposes of this definition. (m)"Significant Shareholder" means an individual who, within the meaning of Section422(b)(6) of the Code, owns stock possessing more than ten percent of the total combined voting power of all classes of stock of the Company or of any Parent Corporation or Subsidiary Corporation of the Company.In determining whether an individual is a Significant Shareholder, an individual shall be treated as owning stock owned by certain relatives of the individual and certain stock owned by corporations in which the individual is a shareholder, partnerships in which the individual is a partner, and estates or trusts of which the individual is a beneficiary, all as provided in Section 424(d) of the Code. -2- (n)"Stock" means the $.001 par value common stock of the Company. 2.2Gender and Number.Except when otherwise indicated by the context, any masculine terminology when used in the Plan also shall include the feminine gender, and the definition of any term herein in the singular also shall include the plural. ARTICLE III ELIGIBILITY AND PARTICIPATION All Employees are eligible to participate in the Plan and receive Incentive Stock Options under the Plan.Optionees in the Plan shall be selected by the Board, in its sole discretion, from among those Employees who, in the opinion of the Board, are in a position to contribute materially to the Company's continued growth and development and to its long-term financial success. ARTICLE IV ADMINISTRATION The Board shall be responsible for administering the Plan. (a)The Board is authorized to interpret the Plan; to prescribe, amend, and rescind rules and regulations relating to the Plan; to provide for conditions and assurances deemed necessary or advisable to protect the interests of the Company; and to make all other determinations necessary or advisable for the administration of the Plan.Determinations, interpretations, or other actions made or taken by the Board with respect to the Plan and Options granted under the Plan shall be final and binding and conclusive for all purposes and upon all persons. (b)At the discretion of the Board the Plan may be administered by a Committee constituted in such a manner as to satisfy the applicable laws (the "Committee").The Committee shall have full power and authority, subject to the limitations of the Plan and any limitations imposed by the Board, to construe, interpret and administer the Plan and to make determinations which shall be final, conclusive and binding upon all persons, including any persons having any interests in any Options which may be granted under the Plan, and, by resolution or resolutions to provide for the creation and issuance of any Option, to fix the terms upon which, the time or times at or within which, and the price or prices at which any shares of Stock may be purchased from the Company upon the exercise of an Option.Such terms, time or times and price or prices shall, in every case, be set forth or incorporated by reference in the instrument or instruments evidencing an Option, and shall be consistent with the provisions of the Plan. (c)Where a Committee has been created by the Board pursuant to this Article IV, references in the Plan to actions to be taken by the Board shall be deemed to refer to the Committee as well, except where limited by the Plan or by the Board. -3- (d)No member of the Board or the Committee shall be liable for any action or determination made in good faith with respect to the Plan or any Option granted under it. ARTICLE V STOCK SUBJECT TO THE PLAN 5.1Number.The total number of shares of Stock hereby made available and reserved for issuance under the Plan upon exercise of Options shall be 2,500,000 shares.1Notwithstanding anything to the contrary contained in the foregoing, to the extent that options are issued under any other current Stock Option Plan adopted by the Company, the shares of Stock reserved for issuance pursuant to Options granted under the Plan shall be reduced.The aggregate number of shares of Stock available under the Plan shall be subject to adjustment as provided in Section5.3. 5.2Unused Stock.If an Option shall expire or terminate for any reason without having been exercised in full, the unpurchased shares of Stock subject thereto shall (unless the Plan shall have terminated) become available for other Options under the Plan. 5.3Adjustment in Capitalization.In the event of any change in the outstanding shares of Stock by reason of a stock dividend or split, recapitalization, reclassification, or other similar capital change, the aggregate number of shares of Stock set forth in Section5.1 shall be appropriately adjusted by the Board, whose determination shall be conclusive.In any such case, the number and kind of shares of Stock that are subject to any Option and the Option price per share shall be proportionately and appropriately adjusted without any change in the aggregate Option price to be paid therefor upon exercise of the Option. ARTICLE VI DURATION OF THE PLAN Subject to approval of shareholders, the Plan shall be in effect for ten years from the date of its adoption by the Board.Any Options outstanding at the end of such period shall remain in effect in accordance with their terms.The Plan shall terminate before the end of such period if all Stock subject to it has been purchased pursuant to the exercise of Options granted under the Plan. ARTICLE VII TERMS OF STOCK OPTIONS 7.1Grant of Options.Subject to Section5.1, Options may be granted to Employees at any time and from time to time as determined by the Board.The Board shall have complete discretion in determining the terms and conditions and number of Options granted to each Optionee.In making such determinations, the Board may take into account the nature of services rendered by such Employees, their present and potential contributions to the Company and its Subsidiary Corporations, and such other factors as the Board in its discretion shall deem relevant.The Board is expressly given the authority to issue amended or replacement Options with respect to shares of Stock subject to an Option previously granted hereunder, subject to the provisions of Section 7.7 which prohibit the repricing of any outstanding Option after the grant thereof to provide for a lower Option exercise price without shareholder approval.An amended Option amends the terms of an Option previously granted and thereby supersedes the previous Option.A replacement Option is similar to a new Option granted hereunder except that it provides that it shall be forfeited to the extent that a previously granted Option is exercised, or except that its issuance is conditioned upon the termination of a previously granted Option. 1 In February 2015, the Incentive Stock Option Plan was amended to increase the number of shares available for issuance by 2,500,000. The total number of shares available for issuance is now 5,000,000. -4- 7.2No Tandem Options.Where an Option granted under the Plan is intended to be an Incentive Stock Option, the Option shall not contain terms pursuant to which the exercise of the Option would affect the Optionee's right to exercise another Option, or vice versa, such that the Option intended to be an Incentive Stock Option would be deemed a tandem stock option within the meaning of the regulations under Section422 of the Code. 7.3Option Agreement; Terms and Conditions to Apply Unless Otherwise Specified.As determined by the Board on the date of grant, each Option shall be evidenced by an Option agreement (the "Option Agreement") that includes the non-transferability provisions required by Section10.2 hereof and that specifies: the Option price; the duration of the Option; the number of shares of Stock to which the Option applies; such vesting or exercisability restrictions which the Board may impose and any other terms or conditions which the Board may impose.All such terms and conditions shall be determined by the Board at the time of grant of the Option. (a)If not otherwise specified by the Board, the following terms and conditions shall apply to Options granted under the Plan: (i)Term.The duration of the Option shall be for ten years from the date of grant. (ii)Exercise of Option.Unless an Option is terminated as provided hereunder, an Optionee may exercise an Option pursuant to a vesting and exercisability schedule as determined by the Board, which vesting and exercisability schedule shall provide that an Option held by an Optionee who terminates his employment with the Companyfor reasons other than death, permanent and total disability, or termination of employment by the Company for cause shall upon such termination become exercisable to the extent vested immediately prior to such termination. (iii)Termination.Each Option granted pursuant to the Plan shall expire upon the earliest to occur of: (A)The date set forth in such Option, not to exceed ten years from the date of grant (five years in the case of a Significant Shareholder); (B)The completion of the merger or sale of substantially all of the Stock or assets of the Company with or to another company in a transaction in which the Company is not the survivor, except for the merger of the Company into a wholly-owned subsidiary and, provided that the Company shall have given the Optionee at least thirty days' prior written notice of its intent to enter into such merger or sale (and the Company shall not be considered the surviving corporation for purposes hereof if the Company is the survivor of a reverse triangular merger); -5- (C)Ninety days following the termination of the employment of an Optionee, except for termination for cause by the Company or termination because of the Optionee's death or disability (in which event of termination of employment due to the Optionee's death or disability, the Option shall expire one year following the termination of employment of an Optionee); or (D)Immediately upon the termination of the employment of an Optionee by the Company for cause. (iv)Acceleration.An Option shall become fully vested and exercisable irrespective of its other provisions (A) immediately prior to the completion of the merger or sale of substantially all of the stock or assets of Company in a transaction in which the Company is not the survivor, except for the merger of the Company into a wholly-owned subsidiary (and the Company shall not be considered the surviving corporation for purposes hereof if the Company is the survivor of a reverse triangular merger); or (B) upon termination of the Optionee's employment with the Company or a Subsidiary Corporation because of death, disability or normal retirement upon reaching the age of sixty-five. (v)Nontransferability.All Options granted under the Plan shall be nontransferable by the Optionee, other than by will or the laws of descent and distribution, and shall be exercisable during the Optionee's lifetime only by the Optionee. (b)The Board shall be free to specify terms and conditions other than and in addition to those set forth above, in its discretion. (c)All Option Agreements shall incorporate the provisions of the Plan by reference. 7.4Option Price.No Option granted pursuant to the Plan shall have an Option price that is less than the Fair Market Value of Stock on the date the Option is granted.Incentive Stock Options granted to Significant Shareholders shall have an Option price of not less than 110% of the Fair Market Value of Stock on the date of grant.The Option exercise price shall be subject to adjustment as provided in Section 5.3 above. 7.5$100,000 Per Year Limitation.To the extent that the aggregate fair market value of Stock (determined as of the time the option with respect to such Stock is granted) with respect to which incentive stock options are exercisable for the first time by any Optionee during any calendar year (under this Plan and all other plans of the Company and any Parent Company or Subsidiary Corporation) exceeds $100,000, such options shall be treated as options which are not incentive stock options.The foregoing provision shall be applied by taking options into account in the order in which they were granted. -6- 7.6Payment.Payment for all shares of Stock shall be made at the time that an Option, or any part thereof, is exercised, and no shares shall be issued until full payment therefor has been made.Payment shall be made (i)in cash, or (ii)if acceptable to the Board, in Stock or in some other form; provided, however, in the case of an Incentive Stock Option, that such other form of payment does not prevent the Option from qualifying for treatment as an "incentive stock option" within the meaning of the Code. 7.7No Repricing Without Shareholder Approval.No outstanding Option shall be repriced after the grant thereof to provide for a lower Option exercise price, whether through adjustment or amendment to the Option exercise price, issuance of an amended Option, cancellation of the Option and issuance of a replacement Option, or by any other means with substantially the same economic effect, without approval of the shareholders. ARTICLE VIII WRITTEN NOTICE, ISSUANCE OF STOCK CERTIFICATES, SHAREHOLDER PRIVILEGES 8.1Written Notice.An Optionee wishing to exercise an Option shall give written notice to the Company, in the form and manner prescribed by the Board.Full payment for the shares of Stock to be acquired pursuant to the exercise of the Option must accompany the written notice. 8.2Issuance of Stock Certificates.As soon as practicable after the receipt of written notice and payment, the Company shall deliver to the Optionee a certificate or certificates for the requisite number of shares of Stock. 8.3Privileges of a Shareholder.An Optionee or any other person entitled to exercise an Option under the Option Agreement shall not have shareholder privileges with respect to any Stock covered by the Option until the date of issuance of a stock certificate for such Stock. ARTICLE IX TERMINATION OF EMPLOYMENT OR SERVICES 9.1Death or Disability.Subject to any prior partial exercise of the Option, if an Optionee's employment terminates by reason of Optionee's death or permanent and total disability, the Option may be exercised up to one hundred percent of the shares originally subject to the Option at any time prior to the expiration date of the Option or within 12 months after the date of such death or disability, whichever period is the shorter, by the person or persons entitled to do so under the Optionee's will or, if the Optionee shall fail to make a testamentary disposition of an Option or shall die intestate, the Optionee's legal representative or representatives. 9.2Termination other than for Cause or Due to Death.In the event of an Optionee's termination of employment other than by reason of death or permanent and total disability, the Optionee may exercise such portion of his Option as was vested and exercisable by him at the date of such termination (the "Termination Date") at any time within ninety days of the Termination Date. -7- In any event, the Option cannot be exercised after the expiration of the term of the Option.Options not exercised within the applicable period specified above shall terminate. (a)In the case of an Employee, a change of duties or position within the Company or an assignment of employment in a Subsidiary Corporation or Parent Corporation of the Company, if any, or from such a Corporation to the Company, shall not be considered a termination of employment for purposes of the Plan. (b)The Option Agreements may contain such provisions as the Board shall approve with reference to the effect of approved leaves of absence upon termination of employment. 9.3Termination for Cause.In the event of an Optionee's termination of employment, which termination is by the Company or a Subsidiary Corporation for cause, any Option or Options held by him under the Plan, to the extent not exercised before such termination, shall terminate upon notice of termination for cause. ARTICLE X RIGHTS OF OPTIONEES 10.1Service.Nothing in the Plan shall interfere with or limit in any way the right of the Company or a Subsidiary Corporation to terminate any Employee's employment at any time, nor confer upon any Employee any right to continue in the employ of the Company or a Subsidiary Corporation. 10.2Non-transferability.All Options granted under the Plan shall be nontransferable by the Optionee, other than by will or the laws of descent and distribution, and shall be exercisable during the Optionee's lifetime only by the Optionee. ARTICLE XI OPTIONEE-EMPLOYEE'S TRANSFER OR LEAVE OF ABSENCE For purposes of the Plan: (a)A transfer of an Optionee who is an Employee from the Company to a Subsidiary Corporation or Parent Corporation, or from one such Corporation to another, or -8- (b)A leave of absence for such an Optionee (i)which is duly authorized in writing by the Company or a Subsidiary Corporation, and (ii)if the Optionee holds an Incentive Stock Option, which qualifies under the applicable regulations under the Code which apply in the case of incentive stock options, shall not be deemed a termination of employment.However, under no circumstances may an Optionee exercise an Option during any leave of absence, unless authorized by the Board. ARTICLE XII AMENDMENT, MODIFICATION, AND TERMINATION OF THE PLAN (a)The Board may at any time terminate and from time to time may amend or modify the Plan, provided, however, that no such action of the Board, without approval of the shareholders, may: (i)increase the total amount of Stock which may be purchased through Options granted under the Plan, except as provided in ArticleV; (ii)change the class of Employees eligible to receive Options; (iii)change the provisions of the Plan to permit the repricing of any outstanding Option after the grant thereof to provide for a lower Option exercise price without shareholder approval; or (iv)otherwise amend or modify the Plan where approval of the shareholders is required by any law or regulation governing the Company. (b)No amendment, modification, or termination of the Plan shall in any manner adversely affect any outstanding Option under the Plan without the consent of the Optionee holding the Option. ARTICLE XIII ACQUISITION, MERGER OR LIQUIDATION 13.1Acquisition. (a)In the event that an acquisition occurs with respect to the Company, the Company shall have the option, but not the obligation, to cancel Options outstanding as of the effective date of such acquisition, whether or not such Options are then exercisable, in return for payment to the Optionees of an amount equal to a reasonable estimate of an amount (hereinafter the "Spread"), determined by the Board, equal to the difference between the net amount per share payable in the acquisition or as a result of the acquisition, less the exercise price of the Option.In estimating the Spread, appropriate adjustments to give effect to the existence of the Options shall be made, such as deeming the Options to have been exercised, with the Company receiving the exercise price payable thereunder, and treating the shares receivable upon exercise of the Options as being outstanding in determining the net amount per share. -9- (b)For purposes of this section, an "acquisition" shall mean any transaction in which substantially all of the Company's assets are acquired or in which a controlling amount of the Company's outstanding shares are acquired, in each case by a single person or entity or an affiliated group of persons and entities.For purposes of this section, a controlling amount shall mean more than 50% of the issued and outstanding shares of Stock of the Company.The Company shall have the above option to cancel Options regardless of how the acquisition is effectuated, whether by direct purchase, through a merger or similar corporate transaction, or otherwise.In cases where the acquisition consists of the acquisition of assets of the Company, the net amount per share shall be calculated on the basis of the net amount receivable with respect to shares upon a distribution and liquidation by the Company after giving effect to expenses and charges, including but not limited to taxes, payable by the Company before the liquidation can be completed. (c)Where the Company does not exercise its option under this Section13.1 the remaining provisions of this ArticleXIII shall apply, to the extent applicable. 13.2Merger or Consolidation.If the Company shall be the surviving corporation in any merger or consolidation, any Option granted hereunder shall pertain to and apply to the securities to which a holder of the number of shares of Stock subject to the Option would have been entitled in such merger or consolidation, provided that the Company shall not be considered the surviving corporation for purposes hereof if the Company is the survivor of a reverse triangular merger. 13.3Other Transactions.A dissolution or a liquidation of the Company or a merger and consolidation in which the Company is not the surviving corporation (the Company shall not be considered the surviving corporation for purposes hereof if the Company is the survivor of a reverse triangular merger) shall cause every Option outstanding hereunder to terminate as of the effective date of such dissolution, liquidation, merger or consolidation.However, the Optionee either (i)shall be offered a firm commitment whereby the resulting or surviving corporation in a merger or consolidation will tender to the Optionee an option (the "Substitute Option") to purchase its shares on terms and conditions both as to number of shares and otherwise, which will substantially preserve to the Optionee the rights and benefits of the Option outstanding hereunder granted by the Company, or (ii)shall have the right immediately prior to such dissolution, liquidation, merger, or consolidation to exercise any unexercised Options whether or not then vested, subject to the provisions of the Plan.The Board shall have absolute and uncontrolled discretion to determine whether the Optionee has been offered a firm commitment and whether the tendered Substitute Option will substantially preserve to the Optionee the rights and benefits of the Option outstanding hereunder.In any event, any Substitute Option for an Incentive Stock Option shall comply with the requirements of Code §424(a). ARTICLE XIV SECURITIES REGISTRATION 14.1Securities Registration.In the event that the Company shall deem it necessary or desirable to register under the Securities Act of 1933, as amended, or any other applicable statute, any Options or any Stock with respect to which an Option may be or shall have been granted or exercised, or to qualify any such Options or Stock under the Securities Act of 1933, as amended, or any other statute, then the Optionee shall cooperate with the Company and take such action as is necessary to permit registration or qualification of such Options or Stock. -10- 14.2Representations.Unless the Company has determined that the following representation is unnecessary, each person exercising an Option under the Plan may be required by the Company, as a condition to the issuance of the shares pursuant to exercise of the Option, to make a representation in writing (i)that he is acquiring such shares for his own account for investment and not with a view to, or for sale in connection with, the distribution of any part thereof within the meaning of the Securities Act of 1933, (ii)that before any transfer in connection with the resale of such shares, he will obtain the written opinion of counsel for the Company, or other counsel acceptable to the Company, that such shares may be transferred without registration thereof.The Company may also require that the certificates representing such shares contain legends reflecting the foregoing.To the extent permitted by law, including the Securities Act of 1933, nothing herein shall restrict the right of a person exercising an Option to sell the shares received in an open market transaction. ARTICLE XV TAX WITHHOLDING Whenever shares of Stock are to be issued in satisfaction of Options exercised under the Plan, the Company shall have the power to require the recipient of the Stock to remit to the Company an amount sufficient to satisfy federal, state, and local withholding tax requirements, if any. ARTICLE XVI INDEMNIFICATION To the extent permitted by law, each person who is or shall have been a member of the Board or the Committee shall be indemnified and held harmless by the Company against and from any loss, cost, liability, or expense that may be imposed upon or reasonably incurred by him in connection with or resulting from any claim, action, suit, or proceeding to which he may be a party or in which he may be involved by reason of any action taken or failure to act under the Plan and against and from any and all amounts paid by him in settlement thereof, with the Company's approval, or paid by him in satisfaction of judgment in any such action, suit, or proceeding against him, provided he shall give the Company an opportunity, at its own expense, to handle and defend the same before he undertakes to handle and defend it on his own behalf.The foregoing right of indemnification shall not be exclusive of any other rights of indemnification to which such persons may be entitled under the Company's certificate of incorporation or bylaws, as a matter of law, or otherwise, or any power that the Company or any Subsidiary Corporation may have to indemnify them or hold them harmless. ARTICLE XVII REQUIREMENTS OF LAW 17.1Requirements of Law.The granting of Options and the issuance of shares of Stock upon the exercise of an Option shall be subject to all applicable laws, rules, and regulations, and to such approvals by any governmental agencies or national securities exchanges as may be required. 17.2Governing Law.The Plan, and all agreements hereunder, shall be construed in accordance with and governed by the laws of the State of Colorado. -11- ARTICLE XVIII EFFECTIVE DATE OF PLAN The Plan shall be effective on October 1, 2011. ARTICLE XIX COMPLIANCE WITH CODE Incentive Stock Options granted hereunder are intended to qualify as "incentive stock options" under Code §422.If any provision of the Plan is susceptible to more than one interpretation, such interpretation shall be given thereto as is consistent with Incentive Stock Options granted under the Plan being treated as incentive stock options under the Code. ARTICLE XX NO OBLIGATION TO EXERCISE OPTION The granting of an Option shall impose no obligation upon the holder thereof to exercise such Option. ARTICLE XXI SHAREHOLDER APPROVAL The Plan was approved by a vote of the majority of the shares of common stock of the Company on September 25, 2012. THIS INCENTIVE STOCK OPTION PLAN was adopted by the Board of Directors of Aegis Identity Software, Inc. on October 13, 2011, to be effective as of October 1, 2011. AEGIS IDENTITY SOFTWARE, INC. By: Name:J. Ralph Armijo Title:President and Chief Executive Officer -12-
